Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00482-CR

                                   Douglas J. BRUMLEY,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                 From the 52nd Judicial District Court, Coryell County, Texas
                              Trial Court No. FAM-13-21556
                         Honorable Trent D. Farrell, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 13, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice